Title: To Thomas Jefferson from Justin Pierre Plumard Derieux, 15 August 1805
From: Derieux, Justin Pierre Plumard
To: Jefferson, Thomas


                  
                     Monsieur 
                     
                     Green briar C.H. augt 15. 1805.
                  
                  J’ai L’honneur de vous adresser cy joint un Epi de l’espece du Bled que vous desirés. il n’a pas atteint sa perfection, n’ayant eté semé que sur la fin de Novembre, et dans une exposition si ombragée que la rouille s’en est emparé avant sa maturité.
                  Supposant déslors quaucun de ses grains ne sont assés pourris pour se réproduire, je prends la liberté de vous envoyer le peu qui m’en etoit resté de la même espece aux semailles de L’année derniere. 
                  Je suis dans les sentiments du plus profond respect. Monsieur Votre très humble et très obeissant serviteur
                  
                     P. Derieux 
                     
                  
               